Hoyt, J. —
This was a proceeding to determine the rights of conflicting claimants to certain lots in the town site of Waterville, certified to the superior court under the provisions of the act of Jan*815uary 31, 1888 (Laws of 1887-8, page 216). In the case of Newhouse v. Simino, 3 Wash. 648 (29 Pac. Rep. 263), this court decided that the provisions of said act relating to the trial of the rights of conflicting claimants in the superior court were inoperative and void. We see no reason to change the holding of the court as stated in the opinion in that case, and, applying the doctrine there announced to the case at bar, it follows that the superior court was without jurisdiction in the matter, and that the judgment rendered therein was void.
The judgment, must, therefore, be reversed, and the cause remanded with instructions to dismiss the proceeding.
Andebs, O. J., and Dunbab, Stiles, and Scott, JJ., concur.